Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

FARMLAND PARTNERS INC. AND

 

THE HOLDERS NAMED HEREIN

 

DATED: FEBRUARY 2, 2017

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is entered into as of
February 2, 2017 by and among Farmland Partners Inc., a Maryland corporation
(the “Company”), and each of the holders (collectively, the “Holders” and each
individually, a “Holder”) of common units of limited partnership interest in
Farmland Partners Operating Partnership, LP, a Delaware limited partnership
(“FPI OP”), as set forth on Exhibit A hereto.

 

WHEREAS, upon consummation of the transactions contemplated by that certain
Agreement and Plan of Merger, dated September 12, 2016 (the “Merger Agreement”),
by and among the Company, FPI OP, Farmland Partners OP GP LLC, FPI Heartland
LLC, FPI Heartland Operating Partnership, LP, FPI Heartland GP LLC, American
Farmland Company and American Farmland Company L.P., the Holders received
Class A common units of limited partnership interest in FPI OP (“FPI OP Units”)
and, in connection with such transaction, the Company desires to grant certain
registration rights to the Holders;

 

WHEREAS, pursuant to the Second Amended and Restated Agreement of Limited
Partnership of FPI OP, dated April 14, 2014 (such agreement, as amended from
time to time, the “Partnership Agreement”), the Holders may tender such FPI OP
Units for redemption on or after the date that is 12 months from the date of
issuance of such FPI OP Units to the applicable Holder (a “Redemption”), unless
such 12-month period is otherwise lessened or waived by the Company, in its sole
discretion; and

 

WHEREAS, upon notice of a Redemption, the Company, in its sole discretion, may
elect to deliver cash or shares of its common stock, par value $0.01 per share
(“Common Stock”), in exchange for FPI OP Units tendered for redemption.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                      Certain Definitions.

 

As used in this Agreement, in addition to the other terms defined herein, the
following capitalized terms shall have the following meanings:

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Affiliate” shall mean a Person that directly or indirectly though one or more
intermediaries, controls, is controlled by, or is under common control with a
specified Person.

 

“Common Stock” shall have the meaning set forth in the recitals to this
Agreement.

 

“Company” shall have the meaning set forth in the preamble to this Agreement.

 

“Company Offering” shall have the meaning set forth in Section 8 hereof.

 

“Contribution Agreement” shall have the meaning set forth in the recitals to
this Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

1

--------------------------------------------------------------------------------


 

“Holder” or “Holders” shall have the meaning set forth in the preamble to this
Agreement.

 

“Indemnitee” shall have the meaning set forth in Section 5 hereof.

 

“NYSE” shall mean the New York Stock Exchange.

 

“Offering Blackout Period” shall have the meaning set forth in Section 8 hereof.

 

“Permitted Free Writing Prospectus” shall have the meaning set forth in
Section 3(b) hereof.

 

“Person” shall mean any natural person, partnership, association, limited
liability company, corporation, trust, or unincorporated organization, or other
governmental or legal entity.

 

“Prospectus” shall mean the prospectus included in the Registration Statement,
including any preliminary prospectus (including any Permitted Free Writing
Prospectus, as defined above), as amended or supplemented by any prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Shares (as defined below) covered by such Registration Statement,
and by all other amendments and supplements to such prospectus, including
post-effective amendments, and in each case including all material incorporated
by reference therein.

 

“Registrable Shares” shall mean the Shares and any shares of Common Stock or
other securities issued or issuable in respect of Registrable Shares by way of
spin-off, dividend or other distribution, stock split or in connection with a
combination of shares, reclassification, merger, consolidation or
reorganization; provided, however, that Registrable Shares shall not include
(a) Shares for which the Registration Statement relating to the issuance and/or
sale thereof has become effective under the Securities Act and which have been
disposed of under such Registration Statement, (b) Shares sold pursuant to
Rule 144, or (c) if, in the opinion of counsel reasonably acceptable to the
Company and the Holders, Shares are eligible to be sold in a transaction exempt
from the registration and prospectus delivery requirements of the Securities Act
and the Company has removed all transfer restrictions and legends with respect
to the registration and prospectus delivery requirements for the consummation of
such sale.

 

“Registration Expenses” shall mean any and all expenses incident to the
performance of or compliance with this Agreement, including without limitation:
(i) all registration and filing fees; (ii) all fees and expenses associated with
a required listing of the Registrable Shares on any securities exchange;
(iii) all fees and expenses with respect to filings required to be made with the
NYSE or any other securities exchange; (iv) all fees and expenses of compliance
with state securities or “blue sky” laws (including reasonable fees and
disbursements of counsel for the holders of securities in connection with blue
sky qualifications of the securities and determination of their eligibility for
investment under the laws of such jurisdictions); (v) all printing expenses,
messenger, telephone and delivery expenses; and (vi) all fees and disbursements
of counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses of
any comfort letters or costs associated with the delivery by independent
registered public accountants of a comfort letter or comfort letters); provided,
however, that Registration Expenses shall not include, and the Company shall not
have any obligation to pay, any underwriting fees, discounts, or commissions
attributable to the sale of such Registrable Shares, or any legal fees and
expenses of counsel to any Holder and any underwriter engaged by any Holder.

 

“Registration Statement” shall mean any registration statement of the Company
which covers the resale of any of the Registrable Shares under the Securities
Act on an appropriate form, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
materials incorporated by reference therein.

 

2

--------------------------------------------------------------------------------


 

“Rule 144” shall mean Rule 144 promulgated under the Securities Act (or any
successor provision).

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Shares” shall mean all shares of Common Stock issuable to Holders upon
redemption of, or in exchange for, FPI OP Units held by such Holders pursuant to
the Partnership Agreement and any other Common Stock which may be issued in
respect of, in exchange for, or in substitution for, any Common Stock, whether
by reason of any stock split, stock dividend, reverse stock split,
recapitalization, combination or otherwise.

 

“Shelf Registration Expiration Date” shall have the meaning set forth in
Section 2(a) hereof.

 

“Suspension Event” shall have the meaning set forth in Section 8 hereof.

 

“WKSI” shall have the meaning set forth in Section 2(a) hereof.

 

2.                                      Registration.

 

a.                                      Filing of Registration Statement. 
Subject to the provisions of Section 2(b) hereof, the Company shall use
commercially reasonable efforts to file with the SEC a Registration Statement on
Form S-3, or such other comparable form as may be appropriate and available (a
“Registration Statement”) under Rule 415 under the Securities Act relating to
the resale of the Registrable Shares by the Holders upon redemption of, or in
exchange for, the FPI OP Units held by the Holders, such filing to be made as
soon as practicable following the first date in which the FPI OP Units issued
pursuant to the Merger Agreement may be tendered for redemption by the Holders
in accordance with the Partnership Agreement. The Company shall use commercially
reasonable efforts to cause such Registration Statement to become or be declared
effective by the SEC for all of the Registrable Shares covered thereby as soon
as practicable thereafter.  The Company shall use commercially reasonable
efforts to keep the Registration Statement (or a successor Registration
Statement filed with respect to the Registrable Shares) continuously effective
until the date (the “Shelf Registration Expiration Date”) that is the earlier of
(a) the date on which all Registrable Shares have been disposed of by the
Holders; (b) the date on which all Registrable Shares covered thereby are
eligible for immediate sale pursuant to Rule 144 (or any successor provision)
without regard to volume limitations or other restrictions on transfer
thereunder or (c) the date that is two years after the date of effectiveness of
the Registration Statement. To the extent the Company is a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) (a “WKSI”) at the time
that an Registration Statement is to be filed, the Company may file an automatic
shelf registration statement which covers such Registrable Shares or, in lieu of
filing a new Registration Statement, may file a Prospectus pursuant to
Rule 424(b) under the Securities Act (or any successor provision) or
post-effective amendment, as applicable, to include, in accordance with
Rule 430B under the Securities Act (or any successor provision), such
Registrable Shares in an automatic shelf registration statement previously filed
by the Company (in each case, such Prospectus together with such previously
filed Registration Statement will be considered the Registration Statement). The
Holders will not offer or sell, without the Company’s consent, any Registrable
Shares by means of any “free writing prospectus” (as defined in Rule 405 under
the Securities Act) that is required to be filed by the Holders with the SEC
pursuant to Rule 433 under the Securities Act (any free writing prospectus
consented to by the Company, a “Permitted Free Writing Prospectus”).

 

b.                                      Limitation on Requirement of Company to
File Registration Statement.  Notwithstanding anything to the contrary included
in this Agreement, the Company shall not be required to include any Registrable
Shares on the Registration Statement if, at the time the Company is required to
file the Registration

 

3

--------------------------------------------------------------------------------


 

Statement pursuant to Section 2(a), such Registrable Shares are eligible for
immediate sale pursuant to Rule 144 (or any successor provision) without regard
to volume limitations or other restrictions on transfer thereunder.

 

c.                                       Filing of Reports. The Company
covenants that it will use its best efforts to timely file the reports required
to be filed by the Company under the Securities Act and the Exchange Act so as
to enable the Holders to sell the Registrable Shares pursuant to Rule 144 under
the Securities Act.

 

d.                                      Information from Holders.  Upon request
from the Company, and as a condition of the Company’s obligation to include any
of a Holder’s Registrable Shares under the Registration Statement, a Holder
shall provide to the Company all information about the Holder that counsel to
the Company reasonably concludes is required to be included in the Registration
Statement pursuant to applicable law, including Item 507 of Regulation S-K
promulgated under the Securities Act (in the case of a Resale Registration
Statement only) and any applicable “blue sky” laws, rules or regulations. Upon
the request of the Company, Holders shall promptly provide updates of all Holder
information included in the Registration Statement as applicable, provided, that
the Company shall not be required to file any such information or updates more
frequently than quarterly.

 

e.                                       Notification and Distribution of
Materials. The Company shall notify the Holders of the effectiveness of any
Registration Statement applicable to the Shares and shall furnish, without
charge, to the Holders such number of copies of the Registration Statement
(including any amendments, supplements and exhibits), the Prospectus contained
therein (including each preliminary prospectus and all related amendments and
supplements, if any) and any documents incorporated by reference in the
Registration Statement or such other documents as the Holders may reasonably
request in order to facilitate the sale of the Registrable Shares in the manner
described in the Registration Statement; provided, however, that the Company
shall not be required to furnish to the Holders any document (other than the
Prospectus) to the extent that such document is accessible on the SEC’s
Electronic Data Gathering Analysis and Retrieval System.

 

f.                                        Amendments and Supplements. The
Company shall prepare and file with the SEC from time to time such amendments
and supplements to the Registration Statement and Prospectus used in connection
therewith as may be necessary to keep the Registration Statement (or a successor
Registration Statement filed with respect to such Registrable Shares) effective
and to comply with the provisions of the Securities Act with respect to the
disposition of the Registrable Shares covered thereby until the Shelf
Registration Expiration Date. The Company shall use commercially reasonable
efforts to file any supplement or post-effective amendment to the Registration
Statement with respect to the plan of distribution or a Holder’s ownership
interests in his, her or its Registrable Shares that is reasonably necessary to
permit the sale of such Holder’s Registrable Shares pursuant to the Registration
Statement; provided, that Holders shall, upon request, promptly furnish the
Company with updates of all necessary information required for filing such
amendments and supplements, and provided, further, that the Company shall not be
required to file any such amendment or supplement more frequently than
quarterly. The Company shall file any necessary listing applications or
amendments to the existing applications to cause the Shares registered under the
Registration Statement to be then listed or quoted on the NYSE or such other
primary exchange or quotation system on which the Common Stock is then listed or
quoted.

 

g.                                       Notice of Certain Events. The Company
shall promptly notify each Holder of, and confirm in writing, the filing of the
Registration Statement or Prospectus, amendment or supplement related thereto or
any post-effective amendment to the Registration Statement and the effectiveness
of any post-effective amendment. At any time when a Prospectus relating to the
Registration Statement is required to be delivered under the Securities Act by a
Holder to a transferee, the Company shall promptly notify the Holders of the
happening of any event as a result of which the Company believes the Prospectus
included in the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be

 

4

--------------------------------------------------------------------------------


 

stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  In such event, the
Company shall promptly prepare and furnish to the Holders a reasonable number of
copies of a supplement to or an amendment of such Prospectus as may be necessary
so that, as thereafter delivered to the purchasers of Registrable Shares sold
under the Prospectus, such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading. The Company shall, if necessary, promptly
amend the Registration Statement of which such Prospectus is a part to reflect
such amendment or supplement.

 

3.                                      State Securities Laws.

 

The parties hereto hereby acknowledge that, generally, pursuant to Section 18 of
the Securities Act, no state securities laws requiring, or with respect to,
registration or qualification of securities or securities transactions will
apply to a security that is a “covered security” (as defined therein).  “Covered
securities,” for purposes of Section 18 of the Securities Act, includes
securities listed or authorized for listing on the NYSE (or certain other
national securities exchanges) and securities of the same issuer that is equal
in seniority or senior to such securities. The Company will use its reasonable
efforts to cause the Shares to constitute covered securities by maintaining the
listing of the Common Stock on the NYSE or such other qualifying national
securities exchange. In the event that the Shares cease to constitute covered
securities, subject to the conditions set forth in this Agreement, the Company
shall, at the expense of the Holders, file such documents as may be necessary to
register or qualify the Registrable Shares under the securities or “blue sky”
laws of such states as the Holders may reasonably request, and use its
reasonable efforts to cause such filings to become effective in a timely manner;
provided, however, that the Company shall not be obligated to qualify as a
foreign corporation to do business under the laws of any such state in which it
is not then qualified, subject itself to general taxation in any such
jurisdiction or to file any general consent to service of process in any such
state.  Once such filings are effective, the Company shall use its reasonable
efforts, at the expense of the Holders, to keep such filings effective until the
earlier of (a) such time as all of the Registrable Shares have been disposed of
by the Holders, (b) in the case of a particular state, the Holders have notified
the Company that it no longer requires an effective filing in such state in
accordance with its original request for filing or (c) the date on which the
Shares covered by such filing cease to constitute Registrable Shares. The
Company shall promptly notify the Holders of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Shares for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation of any proceeding for such purpose.

 

4.                                      Expenses.

 

The Holders shall bear all underwriting fees, discounts, commissions, or taxes
(including transfer taxes) attributable to the sale of securities by the
Holders, any legal fees and expenses of counsel to the Holders and any
underwriter engaged by Holders and all other expenses incurred in connection
with the performance by the Holders of their obligations under the terms of this
Agreement. The Company shall bear the cost of all of the Registration Expenses.

 

5.                                      Indemnification by the Company.

 

The Company shall indemnify the Holders and, if a Holder is a person other than
an individual, such Holder’s officers, directors, trustees, managers, partners,
members, employees, agents, representatives and Affiliates, and each person or
entity, if any, that controls a Holder within the meaning of the Securities Act
or Exchange Act, and each other person or entity, if any, subject to liability
because of his, her or its connection with a Holder (each, an “Indemnitee”),
against any and all losses, claims, damages, judgments, actions, liabilities,
costs and expenses (including without limitation reasonable fees, expenses and
disbursements of

 

5

--------------------------------------------------------------------------------


 

attorneys and other professionals), joint or several, arising out of or based
upon (a) any violation by the Company of any rule or regulation promulgated
under the Securities Act applicable to the Company and relating to action or
inaction required of the Company under the terms of this Agreement or in
connection with the Registration Statement or Prospectus, or (b) any third party
claim based upon any untrue or alleged untrue statement of material fact
contained in the Registration Statement, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (c) any third party claim based upon
any untrue or alleged untrue statement of material fact contained in any
Prospectus, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the Company shall not be liable to such Indemnitee or any person
who participates as an underwriter in the offering or sale of Registrable Shares
or any other person, if any, who controls such underwriter within the meaning of
the Securities Act, in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon (i) an untrue statement or alleged untrue statement or
omission or alleged omission made in the Registration Statement or in any such
Prospectus in reliance upon and in conformity with information regarding such
Indemnitee or its plan of distribution or ownership interests that was furnished
in writing to the Company for use in connection with the Registration Statement
or the Prospectus contained therein by such Indemnitee or (ii) any Holder’s
failure to send or give a copy of the final, amended or supplemented prospectus
furnished to the Holders by the Company at or prior to the time such action is
required by the Securities Act to the person claiming an untrue statement or
alleged untrue statement or omission or alleged omission if such statement or
omission was corrected in such final amended or supplemented Prospectus.

 

6.                                      Covenants of Holders.

 

Each of the Holders shall (a) promptly upon request furnish to the Company all
such information concerning its plan of distribution and ownership interests
with respect to its Registrable Shares, and such other information about such
Holder as is required to be included in the Registration Statement pursuant to
applicable law, including Item 507 of Regulation S-K promulgated under the
Securities Act and any applicable “blue sky” laws, rules or regulations, in
connection with the preparation of the Registration Statement with respect to
such Holder’s Registrable Shares and any filings pursuant to state securities
laws as the Company may reasonably request, and shall timely update all required
Holder information, (b) deliver or cause delivery of the Prospectus contained in
the Registration Statement to any purchaser of the shares covered by the
Registration Statement from such Holder and (c) indemnify the Company, its
officers, directors, employees, agents, representatives and Affiliates, and each
person, if any, who controls the Company within the meaning of the Securities
Act, and each other person or entity, if any, subject to liability because of
his, her or its connection with the Company, against any and all losses, claims,
damages, actions, liabilities, costs and expenses arising out of or based upon
(i) any untrue statement or alleged untrue statement of material fact contained
in either the Registration Statement, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, if and to the extent that such statement
or omission occurs from reliance upon and in conformity with written information
regarding any Holder, or such Holder’s plan of distribution or ownership
interest, which was furnished to the Company by such Holder for use therein
unless such statement or omission was corrected in writing to the Company not
less than three business days prior to the date of the final Prospectus (as
supplemented or amended, as the case may be), (ii) any untrue statement or
alleged untrue statement of material fact contained in the Prospectus, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, if and to the extent
that such statement or omission occurs from reliance upon and in conformity with
written information regarding such Holder, his, her or its plan of distribution
or his, her or its ownership interests, which was furnished to the Company by
such Holder for use therein unless such statement or omission was corrected in
writing to the Company not less than three (3) business days prior to the date
of the final Prospectus (as supplemented or

 

6

--------------------------------------------------------------------------------


 

amended, as the case may be), or (iii) the failure by such Holder to deliver or
cause to be delivered the Prospectus contained in the Registration Statement (as
amended or supplemented, if applicable) furnished by the Company to the Holder
to any purchaser of the shares covered by the Registration Statement from the
Holder through no fault of the Company.

 

7.                                      Indemnification Procedures.

 

Any Person entitled to indemnification under this Agreement shall notify
promptly the indemnifying party in writing of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
hereunder, but the failure of any indemnified party to provide such notice shall
not relieve the indemnifying party of its obligations hereunder, except to the
extent the indemnifying party is materially prejudiced thereby and shall not
relieve the indemnifying party from any liability which it may have to any
indemnified party otherwise than hereunder.  In case any action or proceeding is
brought against an indemnified party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate therein and, unless in the reasonable opinion of outside counsel to
the indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, to assume the defense
thereof (alone or jointly with any other indemnifying party similarly notified),
to the extent that it chooses, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party that it so chooses, the indemnifying party shall not be liable
to such indemnified party for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof; provided,
however, that (i) if the indemnifying party fails to take reasonable steps
necessary to defend diligently the action or proceeding within twenty (20)
business days after receiving notice from such indemnified party that the
indemnified party believes it has failed to do so; or (ii) if such indemnified
party who is a defendant in any action or proceeding which is also brought
against the indemnifying party shall have reasonably concluded, based on the
advice of counsel, that there may be one or more legal defenses available to
such indemnified party which are not available to the indemnifying party; or
(iii) if representation of both parties by the same counsel is otherwise
inappropriate under applicable standards of professional conduct, then, in any
such case, the indemnified party shall have the right to assume or continue its
own defense as set forth above (but with no more than one firm of counsel for
all indemnified parties in each jurisdiction, except to the extent any
indemnified party or parties reasonably shall have concluded, based on the
opinion of counsel, that there may be legal defenses available to such party or
parties which are not available to the other indemnified parties or to the
extent representation of all indemnified parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct) and
the indemnifying party shall be liable for any expenses therefor.  No
indemnifying party shall, without the written consent of the indemnified party
(which shall not be unreasonably withheld), effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or (to
the knowledge of the indemnifying party) threatened action or claim in respect
of which indemnification or contribution may be sought hereunder (whether or not
the indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (A) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

8.                                      Suspension of Registration Requirement;
Restriction on Sales.

 

The Company shall promptly use commercially reasonable efforts to prevent the
issuance by the SEC of any order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose. The Company
shall promptly notify each Holder of, and confirm in writing, the issuance by
the SEC of any such order suspending the effectiveness of the Registration
Statement with respect to such Holder’s Registrable Shares or the initiation of
any proceedings for that purpose. The Company shall use commercially

 

7

--------------------------------------------------------------------------------


 

reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of the Registration Statement as soon as practicable.

 

Notwithstanding anything to the contrary set forth in this Agreement, the
Company’s obligation under this Agreement to file, amend or supplement the
Registration Statement, or to cause the Registration Statement, or any filings
under any state securities laws, to become or remain effective shall be
suspended, for one or more periods, in the event of pending negotiations
relating to, or consummation of, a transaction or the occurrence of an event
that (i) would require additional disclosure of material information by the
Company in the Registration Statement or such filing, as to which the Company
has a bona fide business purpose for preserving confidentiality, (ii) render the
Company unable to comply with SEC requirements, (iii) would otherwise make it
impractical or unadvisable to cause the Registration Statement or such filings
to be filed, amended or supplemented or to become effective (any such
circumstances being hereinafter referred to as a “Suspension Event”). The
Company shall notify the Holders of the existence of any Suspension Event by
promptly delivering to each Holder a certificate signed by an executive officer
of the Company stating that a Suspension Event has occurred and is continuing. 
Notwithstanding the foregoing, the Company’s right to suspend its obligations as
provided above (the “Suspension Right”) shall in no event be for more than
thirty (30) consecutive days or for more than ninety (90) days in any 12-month
period, and the first day of any such suspension must be at least five (5) days
after the last day of any prior suspension. Notwithstanding anything to the
contrary set forth in this Agreement, the Company shall be entitled to seek from
the Holders one or more waivers allowing the Company to delay the filing of the
Registration Statement or the declaration of the Registration Statement’s
effectiveness with the SEC, as applicable, which waiver shall not be withheld,
conditioned or delayed unless, within five days after receipt of the Company’s
waiver request, the Holders represent to the Company in writing that the amount
of Registrable Securities that the Holders intend to sell in the three months
subsequent to the Company’s request for a waiver would exceed the aggregate
number of Registrable Securities that could be sold in accordance with the
volume limitations under Rule 144.

 

Each Holder of Registrable Shares agrees, if requested by the Company in
connection with a registered offering of the Company’s securities (each, a
“Company Offering”), not to effect any disposition of any of the Shares during
the period (the “Offering Blackout Period”) beginning upon receipt by such
Holder of written notice from the Company, but in any event no earlier than the
thirtieth (30th) day preceding the anticipated date of pricing of such Company
Offering, and ending ninety (90) days after the closing date of such Company
Offering, unless such Offering Blackout Period is otherwise lessened or waived
by the Company, in its sole discretion.  Such agreement shall be in writing in
the form reasonably satisfactory to the Company.

 

Each Holder agrees that, following the effectiveness of the Registration
Statement relating to Registrable Shares of such Holder, such Holder will not
affect any dispositions of any of the Shares pursuant to the Registration
Statement or any filings under any state securities laws at any time after such
Holder has received notice from the Company to suspend dispositions as a result
of the occurrence or existence of any Suspension Event or so that the Company
may correct or update the Registration Statement or such filing. The Holders
will maintain the confidentiality of the fact that it has received written
notice from the Company regarding a Suspension Event as well as any information
included in such notice unless otherwise required by law or subpoena. The
Holders may recommence effecting dispositions of the Shares pursuant to the
Registration Statement or such filings, and all other obligations which are
suspended as a result of a Suspension Event shall no longer be so suspended,
following further notice to such effect from the Company, which notice shall be
given by the Company promptly after the conclusion of any such Suspension Event.

 

9.                                      Additional Shares.

 

The Company, at its option, may register, under the Registration Statement and
any filings under any state securities laws filed pursuant to this Agreement,
the issuance and/or sale of any number of unissued or

 

8

--------------------------------------------------------------------------------


 

other shares of Common Stock of or owned by the Company and any of its
subsidiaries or any shares of Common Stock or other securities of the Company
owned by any other security holder or security holders of the Company.

 

10.                               Contribution.

 

If the indemnification provided for in Sections 6 and 7 is unavailable to an
Indemnitee with respect to any losses, claims, damages, actions, liabilities,
costs or expenses referred to therein or is insufficient to hold the Indemnitee
harmless as contemplated therein, then the indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such Indemnitee as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Company, on the one hand, and the Indemnitee, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, actions, liabilities, costs or expenses as well as
any other relevant equitable considerations. The relative fault of the Company,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue or alleged untrue
statement of a material fact or omission to state a material fact relates to
information supplied by the Company or by the Indemnitee and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission; provided, however, that in no event shall
the obligation of any indemnifying party to contribute under this Section 10
exceed the amount that such indemnifying party would have been obligated to pay
by way of indemnification if the indemnification provided for under Sections 6
or 7 hereof had been available under the circumstances.

 

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 10 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.

 

Notwithstanding the provisions of this Section 10, no Holder shall be required
to contribute any amount in excess of the amount by which the gross proceeds
from the sale of Shares exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission.  No Indemnitee guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any indemnifying party who was not guilty of such fraudulent
misrepresentation.

 

11.                               No Other Obligation to Register.

 

Except as otherwise expressly provided in this Agreement, the Company shall have
no obligation to the Holders to register the Registrable Shares under the
Securities Act.

 

12.                               Amendments and Waivers.

 

The provisions of this Agreement may not be amended, modified, or supplemented
or waived without the prior written consent of the Company and Holders holding
in excess of two-thirds of the aggregate of the outstanding Registrable Shares.

 

13.                               Notices.

 

Except as set forth below, all notices and other communications provided for or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when and if delivered personally or sent by facsimile or email (with
respect to notice by facsimile, on a business day between the hours of 8:00
a.m. and 5:00 p.m., New York time), five (5) business days after being sent if
mailed by registered or certified mail (return receipt requested), postage
prepaid, or upon one business day after being sent if sent by courier or

 

9

--------------------------------------------------------------------------------


 

overnight delivery service to the respective parties at the following addresses
(or at such other address for any party as shall be specified by like notice,
provided that notices of a change of address shall be effective only upon
receipt thereof), and further provided that in case of directions to amend the
Registration Statement pursuant to Section 3(e) or Section 7, the Holder must
confirm such notice in writing by overnight express delivery with confirmation
of receipt:

 

Each notice, request, demand and other communication hereunder will be in
writing and will be deemed to have been duly given (i) when delivered by hand
(so long as the delivering party shall have received a receipt of delivery
executed by the party to whom such notice was delivered), or (ii) three
(3) business days after deposited in United States certified or registered mail,
postage prepaid, return receipt requested, or (iii) when sent by email (in each
case, with receipt confirmed) provided a copy is also sent by United States mail
or recognized overnight courier service, or (iv) one (1) business day after
delivery to a recognized overnight courier service, in each case addressed to
the parties as follows (or to such other address as a party may designate by
notice to the others):

 

If to Farmland Partners Inc.:

Farmland Partners Inc.

 

4600 S. Syracuse Street, Suite 1450

 

Denver, CO 80237

 

Attention: General Counsel

 

Facsimile: (720) 398-3238

 

If to the Holders: At the respective addresses set forth on Exhibit A.

 

14.          Transfer of Registration Rights; Successors and Assigns.

 

The rights and obligations of a Holder may be assigned by a Holder to a
transferee or assignee of such securities:  (i) to any wholly owned Affiliate
(as defined in Regulation D of the Securities Act) of such Holder; (ii) to any
family member or trust established for the benefit of a Holder that is a natural
person; or (iii) in connection with a distribution by such Holder to any
partner, member, former partner, or member or the estate of such partner or
member; provided in each case that the Company is, within a reasonable time
after such transfer, furnished with written notice of the name and address of
such transferee or assignee and the securities with respect to which such
registration rights are being assigned; provided, further, that such assignment
shall be effective only if the transferee agrees in writing at the time of
transfer to be bound by the terms and conditions of this Agreement and such
transfer of any Registrable Shares is lawful under all applicable securities
laws. Any such transferee shall be considered a “Holder” for purposes of this
Agreement. This Agreement shall be binding upon the parties hereto and their
respective permitted successors, assigns and transferees and shall inure to the
benefit of the parties hereto and their respective permitted successors, assigns
and transferees, including, without limitation, any successor of the Company by
merger, acquisition, reorganization, recapitalization or otherwise. This
Agreement may not be assigned by a Holder other than as provided above without
the prior written consent of the Company.

 

15.          Legend Removal.

 

The Company, upon the request of any Holder of Registrable Shares, shall use its
commercially reasonable efforts to remove any restrictive legend from the
certificates representing such Registrable Shares with respect to the Securities
Act and any state securities laws, and shall cause the termination of any
related stop transfer orders, if such Registrable Shares are eligible for sale
without registration pursuant to Rule 144 (or any successor provision) under the
Securities Act without any volume limitations or other restrictions on transfer
under paragraphs (c), (e), (f) and (h) of Rule 144.

 

10

--------------------------------------------------------------------------------


 

16.          Counterparts.

 

This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

17.          Specific Performance.

 

The parties hereto acknowledge that the obligations undertaken by them hereunder
are unique and that there would be no adequate remedy at law if any party fails
to perform any of its obligations hereunder, and accordingly agree that each
party, in addition to any other remedy to which it may be entitled at law or in
equity, shall be entitled to (i) compel specific performance of the obligations,
covenants and agreements of any other party under this Agreement in accordance
with the terms and conditions of this  Agreement and (ii) obtain preliminary
injunctive relief to secure specific performance and to prevent a breach or
contemplated breach of this Agreement in any court of the United States or any
State thereof having jurisdiction.

 

18.          Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Maryland applicable to contracts made and to be performed wholly
within said State.

 

19.          Severability.

 

In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of the parties hereto shall be
enforceable to the fullest extent permitted by law.

 

20.          Entire Agreement.

 

This Agreement is intended by the parties as a final expression of their
agreement and intended to be the complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
such subject matter. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

[The remainder of this page has been left blank intentionally.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

COMPANY

 

 

 

FARMLAND PARTNERS INC.,

 

a Maryland corporation

 

 

 

 

By:

/s/ Luca Fabbri

 

 

Name: Luca Fabbri

 

 

Title: Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------


 

 

HOLDER:

 

 

 

By:

/s/ Dixon Boardman

 

 

Name: Dixon Boardman

 

--------------------------------------------------------------------------------


 

 

HOLDER

 

 

 

By:

/s/ Thomas Gimbel

 

 

Name: Thomas Gimbel

 

--------------------------------------------------------------------------------